UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7054


DIFANKH ASAR,

                    Petitioner - Appellant,

             v.

WARDEN ANTONELLI,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:19-cv-01540-HMH)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Difankh Asar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Difankh Asar, a federal prisoner, appeals the district court’s order denying relief on

his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court. Asar v. Antonelli, No. 6:19-cv-01549-HMH (D.S.C.

July 1, 2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            2